Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 1, 3 – 17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest the features of a valve unit that is fluidically connected, via the common vapor circulation system, to the first exhaust gas heat exchanger and the second exhaust gas heat exchanger, the valve unit being configured to provide at least two different line paths in the evaporator system while also providing various switching states between the first exhaust gas heat exchanger and second exhaust gas heat exchanger, and, wherein, in a first switching state, the first exhaust gas heat exchanger is fluidically connected, via the third exhaust gas heat exchanger and then via the cooling jacket heat exchanger, to the second exhaust gas heat exchanger, and wherein, in a second switching state, the first exhaust gas heat exchanger is fluidically connected, via the cooling jacket heat exchanger and then via the third . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, January 4, 2021